Citation Nr: 1734202	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  11-05 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable rating for service-connected bone spur at the distal aspect of the proximal phalanx of the left second toe.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 1999 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This matter was previously before the Board in June 2014 and May 2016, at which time it was remanded for additional development. Specifically, the Board directed the RO to schedule the Veteran for a hearing before a Veterans Law Judge and to include a copy of the notice informing the Veteran of the date, time, and location of the hearing with the claims folder. The Veteran was scheduled for a videoconference hearing in February 2017. A review of the record reveals that the Veteran was provided with notice of the hearing in January 2017. The Veteran failed to appear for the hearing and has not provided good cause for his failure to report. He also has not requested another hearing. Thus, the Board finds that his hearing request has been withdrawn. 38 C.F.R. § 20.704(e) (2016).

The Board notes that additional evidence has been associated with the claims file since the last issuance of the supplemental statement of the case (SSOC). However, the evidence is essentially cumulative of the other evidence of record. Thus, no further action is required prior to appellate review and waiver of AOJ consideration is not necessary.
 

FINDING OF FACT

The Veteran's service-connected bone spur at the distal aspect of the proximal phalanx of the left second is productive of pain and tenderness. 



CONCLUSION OF LAW

The criteria for a 10 percent rating for service-connected bone spur at the distal aspect of the proximal phalanx of the left second toe, have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Codes 5299-5015, 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   VA's Duties to Notify and Assist

The Board initially notes that neither the Veteran nor his representative has raised any issues with VA's duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). Therefore, further discussion of VA's duties is not warranted.

II.   Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries. The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations. 38 U.S.C.A. § 1155. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1.

The Veteran's service-connected bone spur at the distal aspect of the proximal phalanx of the left second toe has been evaluated under Diagnostic Codes 5299-5015 throughout the appeal period. DC 5299 indicates the disability is not listed in the Schedule for Rating Disabilities, and it has been rated by analogy under a closely related disease or injury. 38 C.F.R. §§ 4.20, 4.27. DC 5015 states that benign new growths of bones should be rated as generative arthritis (DC 5003).

Here, potentially applicable are the DCs specifically applicable to the foot, and to the toes in particular, as set forth under 38 C.F.R. § 4.71a include:

5282 Hammertoe:
All toes, unilateral without clawfoot 10
Single toes 0

5284 Foot injuries, other:
Severe 30
Moderately Severe 20
Moderate 10

In Southall-Norman v. McDonald, 28 Vet. App. 346 (2016), the United States Court of Veterans Appeals (Court) held that 38 C.F.R. § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the Diagnostic Code under which the disability is being evaluated is predicated on range of motion measurements. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Bone Spur

Initially, the Board notes that the record is replete with complaints of bilateral foot pain. The Veteran is separately rated for bilateral plantar fasciitis and that issue is not currently before the Board. However, the Veteran has also alleged pain related to his left second toe. Specifically, the Veteran has stated "pain manifests itself in passive activities and in a high degree during normal dynamic activities becoming a soaring factor in my life. . . . I fully acknowledge that I have painful range of motion issues with my left second toe, pain that is starting to spread into the other toes in my foot, as moderate pain in present when free and under load. However, while passive range of motion and stationary standing is a concern, 'pain' and 'painful motion' are factors that I deal with on a daily basis." See September 2009 Notice of Disagreement.

X-rays from July 2009 show that the Veteran had a 4mm spur arising from the distal medial surface of the second toe proximal phalanx "which may contribute to patient's symptoms." There was no fracture, dislocation, or destructive bony process. No soft tissue abnormality was seen and there was no joint pain the toes. The examiner noted a history of pain and increased sensitivity in the second left toe.

VA treatment records from August 2009 indicate that the Veteran presented for follow up x-rays of the second left toe. The examiner noted that the Veteran had a history of pain and increased sensitivity since blunt trauma in 2005. On examination of the second left toe, there was tenderness on palpation, pain was elicited by motion, and there was tenderness on ambulation in the toes. No swelling, deformity, or weakness of the toes of the left foot was observed. 

VA treatment records from February 2011 indicate that the Veteran complained of 8/10 left second toe pain. X-rays revealed no evidence of acute fracture or dislocation. There was no soft tissue abnormality. There was a bony protuberance off the distal second phalanx medially. The impression was no evidence of acute or recent injury.

In a June 2011 statement, the Veteran asserted that his injured toe caused discomfort and pain. He stated that over the years, he had received several x-rays with the same conclusion that the pain was due to the 4mm spur arising from the surface of the bone. He dealt with the pain using medications and pain killers. 

On VA examination in June 2011, the Veteran reported that he experienced pain all day every day in his toe. He stated it was worse with walking and wearing tight shoes. He was not taking any medications for his toe pain. He reported using inserts which helped. On physical examination, callosities were noted over the plantar ball at the second toe MTP joint. Sensation was intact to light touch, there was no edema, and no pain with manipulation. 

Private treatment records from December 2011 indicate that the Veteran had left second toe pain, swelling, and pain in the second interspace. A radiology report showed no evidence of acute fracture or dislocation. There was no soft tissue abnormality but there was a bony protuberance off the distal second phalanx medially. 

In a February 2012 statement, the Veteran reported that he had painful range of motion issues in his left second toe with extreme pain when free and under load and wearing shoes. He stated "routine dynamic load bearing activities, such as walking short distance will cause problems such as 'constant swelling.' These effects are greatly exaggerated by the constant daily use that my life requires, due to my age, career, and family obligations, the sedentary lifestyle that would provide pain free of my left second toe is simply not an option." 

Private treatment records from August 2015 show that the Veteran's great toes were abducted. Contracture of the lesser toes was noted bilaterally. 

Here, the Veteran's disability is not contemplated by the rating schedule. In rating by analogy, the Board has considered whether the Veteran would be entitled to a compensable rating under the diagnostic codes related to the foot. As noted above, the Veteran is separately rated for plantar fasciitis and that issue is not currently under appeal. 

There is evidence of record indicating that the Veteran's lesser toes experience contracture bilaterally. However, even assuming that the contracture was caused by the Veteran's service-connected bone spur, a compensable rating under Diagnostic Code 5282 would not be warranted as contracture of all toes of the left foot has not been demonstrated. There is no evidence of contracture in the great toe.

Further, the Veteran does not allege, nor does the evidence suggest, that his toe is ankylosed or has been amputated. See Diagnostic Codes 5172, 5225.

Rather, the Veteran's main contention, which is supported by the evidence is record, is that his left second toe is painful and tender. It causes pain when he walks and when he wears tight shoes. As noted above, section 4.59 conditions the award of a compensable rating on evidence of an actually painful, unstable, or malaligned joint or periarticular region and the presence of a compensable evaluation in the applicable diagnostic criteria.

Thus, resolving all reasonable doubt in favor of the Veteran, and because his second left toe disability is not specifically contemplated by the rating schedule, the Board finds that his painful toe symptoms most nearly approximate a moderate foot disability and thus a 10 percent rating is warranted under Diagnostic Code 5284. 

Given that the diagnostic code that has been applied to the left second toe is intended to apply to the Veteran's foot as a whole, rather than just his left second toe, the Board finds that he does not have service-connected toe symptomatology (distinct from his plantar fasciitis disability) that results in overall foot impairment that is moderately severe. The Veteran has stated that his service-connected disability causes pain and tenderness in his toes. He has not alleged, and the evidence does not suggest, that his toes are the cause of the additional pain he experiences in his foot. Indeed, private and VA treatment records show that while the Veteran does experience severe "sharp and shooting" pain in his feet, the pain is a result of other conditions not related to his service-connected left second toe. As the only issue before the Board is the appropriate rating for the Veteran's service-connected bone spur at the distal aspect of the proximal phalanx of the left second toe, the Board may not consider the symptomatology related to other foot conditions. 

In light of the above, the Board finds that Diagnostic Code 5284 is the appropriate code under which the Veteran's toe disability should be rated, given the evidence of pain and tenderness. Therefore, a minimum 10 percent rating is warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a 10 percent rating for a service-connected bone spur at the distal aspect of the proximal phalanx of the left second toe, is granted. 




____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


